DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
On page 4, lines 17 and 18, the Applicant defines “approximately” as “+/-10%”.  In the specification the Applicant uses “approximately” to define some values and ranges.  However, in the claims the Applicant has decided to use “about” instead of “approximately”.  It is noted that “about” is not used in the specification in terms of values and ranges.  For examination purposes the Examiner is interpreting “about” to be equivalent to “approximately” with the same special definition.
Priority
In the preliminary amendment filed 4/10/2019 the Applicant amended all the ranges and values to say “about”.  As mentioned above there is no direct support for using the word “about”.  However since the Applicant did use “approximately” in the specification when describing most values and ranges, the Examiner has determined them to be equivalents.  A problem arises however when values in the specification that were never limited with “approximately” are now limited by “about” in the claims.  Claims 7, 10, 11, and 13 were amended to include “about”.  However, the values therein do not use “approximately” in the specification or in the earlier EP or PCT filings.  Therefore claims 7, 10, 11, and 13 can only have a filing date of the US application (4/10/2019).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendment is to correct 112 and 101 issues with claim 11 and is supported by the specification.  Claim 11 cannot cause simultaneous polishing and dying when using the aqueous dye, since it is used subsequent to the steps of claim 1. The simultaneous nature is found in claim 9.

The application has been amended as follows: 

	Claim 11:  The method claim 1, wherein subsequently the object is treated with a dye aqueous solution at a temperature ranging from about 40°C to about 75°C for a period of time ranging from about 30 minutes to about 4 hours 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the method of solvent polishing polyamide with a mixture of formic acid and dichloromethane at the specified ratio and for the specified time period.  The closest prior art is Shpiro (WO 2014/203254), Behler (New solvent for polyamides and its application to the electrospinning of polyamides 11 and 12), Ginell (US 2572719), and Priedeman (WO 03/089218).  Other cited references are to the general state of the art.  Shpiro teaches broadly the use of different polymers (including polyamide) and different solvents and combinations thereof (including formic acid and dichloromethane), but is silent to the composition or times.  Behler teaches the claimed ratio of formic acid and dichloromethane, but in a total dissolution of polyamide (solvent spinning of fibers).  Ginell teaches using formic acid and dichloromethane to solvent dying of nylon with formic acid.  Priedeman teaches solvent polishing of polyamide with methylene chloride (aka dichloromethane) and the time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743